--------------------------------------------------------------------------------

Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 9, 2014, by and among Genco Shipping & Trading Limited, a Marshall
Islands corporation (the “Company”), and the other parties signatory hereto and
any additional parties identified on the signature pages of any joinder
agreement executed and delivered pursuant hereto (each a “Holder” and
collectively, the “Holders”).


WHEREAS, the Company and certain affiliated debtors filed a Prepackaged Plan of
Reorganization filed pursuant to Chapter 11 of the United States Bankruptcy
Code, on April 21, 2014, which, as amended, was confirmed by the United States
Bankruptcy Court for the Southern District of New York on July 2, 2014  (as
amended, including all exhibits, schedules and supplements thereto, the “Plan”);
and


WHEREAS, the Plan provides that any recipient of shares of common stock of the
Company that (together with its Affiliates and Related Funds) receives 10% or
more of the common stock under the Plan or who otherwise reasonably believes
that it may be an “affiliate” of the Company following its organization under
the Plan, together with its affiliated funds, on or as soon as practicable after
the effective date under the Plan will enter into a registration rights
agreement having the terms set forth in Article IV.E.2 of the Plan, and the
Equity Commitment Agreement provides that any purchaser of Equity Commitment
Shares will be party to such registration rights agreement; and


WHEREAS, the Company and the Holders are entering into this Agreement in
furtherance of the aforesaid provisions of the Plan and Equity Commitment
Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:


1.               Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Plan have the meanings given such terms in the
Plan. As used in this Agreement, the following terms shall have the following
meanings:


“Advice” has the meaning set forth in Section 14(c).


“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.


“Agreement” has the meaning set forth in the Preamble.


“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.


“beneficially own” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act, and any Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.


“Company” has the meaning set forth in the Preamble.


“Conversion Shares” means shares of Common Stock issuable to holders of Class 3
(Prepetition 2007 Facility) Claims and to holders of Class 8 (Convertible Note)
Claims under the Plan.


“Counsel to the Holders” means (i) with respect to any Demand Registration, the
counsel selected by the Holders of a majority of the Registrable Securities
initially requesting such Demand Registration and (ii) with respect to any
Underwritten Takedown or Piggyback Registration, the counsel selected by the
Majority Holders.


“Demand Holder” means each Holder who, together with its Affiliates and Related
Funds, has received or holds shares of Common Stock constituting ten percent
(10%) or more of the total number of shares of Common Stock issuable under the
Plan (including the Conversion Shares, the Rights Offering Shares, Equity
Commitment Shares, MIP Shares and the MIP Warrant Shares issuable as of the Plan
Effective Date), which persons are identified on Schedule A to this Agreement.


“Demand Registration Request” has the meaning set forth in Section 3(a).


“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Equity Commitment Agreement” means that certain Equity Commitment, dated as of
April 16, 2014, by and among the Company and the Commitment Parties party
thereto.


“Equity Commitment Shares” means the shares of Common Stock issued pursuant to a
commitment to backstop the Rights Offering, in accordance with the terms of the
Equity Commitment Agreement.


“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.


“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.


2

--------------------------------------------------------------------------------

“FINRA” has the meaning set forth in Section 8.


“Grace Period” has the meaning set forth in Section 5(a).


“Holder” or “Holders” has the meaning set forth in the Preamble. A Person shall
cease to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.


“Indemnified Party” has the meaning set forth in Section 10(c).


“Indemnifying Party” has the meaning set forth in Section 10(c).


“Initial Registrable Securities Number” means the number of Registrable
Securities beneficially owned by all Holders (including Warrant Shares and MIP
Warrant Shares), appropriately adjusted for any stock splits, reverse stock
splits, stock dividends or similar transactions involving the Company’s Common
Stock.


“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).


“Losses” has the meaning set forth in Section 10(a).


“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).


“Management Incentive Plan” means the equity-based management incentive program
described in Article V.E of the Plan.


“MIP Shares” means shares of Common Stock issued pursuant to the Management
Incentive Plan.


“MIP Warrant Shares” means shares of Common Stock issuable upon the exercise of
the warrants issued to directors, officers, and other management of the Company
under the terms of the Management Incentive Plan.


“Non-Demand Holder” means a Holder that is not a Demand Holder.


“Other Holder” has the meaning set forth in Section 6(c).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Piggyback Notice” has the meaning set forth in Section 6(b).


“Piggyback Offering” has the meaning set forth in Section 6(b).


“Plan” has the meaning set forth in the Preamble.


3

--------------------------------------------------------------------------------

“Plan Effective Date” shall mean the date on which the Plan becomes effective.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means, collectively, as of the Plan Effective Date, (a)
all shares of Common Stock that constitute Equity Commitment Shares and (b) all
Conversion Shares, Rights Offering Shares, Equity Commitment Shares, Warrant
Shares, MIP Shares and MIP Warrant Shares issued to any Person who is a director
or officer of the Company (or an entity that is an Affiliate of such Person) or,
together with its Affiliates and Related Funds, beneficially owns, in the
aggregate, 10% or more of the total amount of all such shares, and any
additional shares of Common Stock acquired by any such Person in open market or
other acquisitions after the Effective Date and (c) any additional shares of
Common Stock paid, issued or distributed in respect of any such shares by way of
a stock dividend, stock split or distribution, or in connection with a
combination of shares, and any security into which such Common Stock shall have
been converted or exchanged in connection with a recapitalization,
reorganization, reclassification, merger, consolidation, exchange, distribution
or otherwise; provided, however, that as to any Registrable Securities, such
securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (x) the date on which such securities are disposed of pursuant to an
effective Registration Statement; (y) the date on which such securities are
disposed of pursuant to Rule 144 (or any similar provision then in effect)
promulgated under the Securities Act; and (z) the date on which such Registrable
Securities may be sold pursuant to Rule 144 (or any similar provision then in
effect) without regard for any volume or manner of sale restrictions.


“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.


“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.


4

--------------------------------------------------------------------------------

“Rights Offering” means the rights offering of the Company to acquire shares of
Common Stock conducted under the terms of the Plan.


“Rights Offering Shares” means shares of Common Stock acquired upon exercise of
rights, including oversubscription rights, in the Rights Offering.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.


“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.


 “Trading Day” means a day during which trading in the Common Stock occurs in
the Trading Market, or if the Common Stock is not listed on a Trading Market, a
Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, or OTC Markets Group marketplace on which the Common
Stock is listed or quoted for trading on the date in question.


“Transfer” has the meaning set forth in Section 12.


“Underwritten Offering” means an offering Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.


“Underwritten Takedown” has the meaning set forth in Section 2(e).


5

--------------------------------------------------------------------------------

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.


2.               Initial Shelf Registrations.


(a)            The Company shall prepare a Shelf Registration Statement (the
“Initial Shelf Registration Statement”), and shall include in the Initial Shelf
Registration Statement the Registrable Securities of each Holder who shall
request inclusion therein of some or all of their Registrable Securities by
checking the appropriate box on the signature page of such Holder hereto or by
written notice to the Company no later than seventy-five (75) days after the
Plan Effective Date.  The Company shall file the Initial Shelf Registration
Statement with the Commission on or prior the ninetieth (90th) day following the
Plan Effective Date; provided, however, that the Company shall not be required
to file or cause to be declared effective the Initial Shelf Registration
Statement unless Holders request (and have not by the seventy-fifth day after
the Plan Effective Date revoked such request by written notice to the Company)
the inclusion in the Initial Shelf Registration Statement of Registrable
Securities constituting at least fifteen percent (15%) of all Registrable
Securities, and such Holders otherwise timely comply with the requirements of
this Agreement with respect to the inclusion of such Registrable Securities in
the Initial Shelf Registration Statement.


(b)            The Company shall include in the Initial Shelf Registration
Statement all Registrable Securities whose inclusion has been timely requested
as aforesaid; provided, however, that the Company shall not be required to
include an amount of Registrable Securities in excess of the amount as may be
permitted to be included in such Registration Statement under the rules and
regulations of the Commission and the applicable interpretations thereof by the
staff of the Commission.


(c)            The Initial Shelf Registration Statement shall be on Form S-1;
provided, however, that, if the Company becomes eligible to register the
Registrable Securities for resale by the Holders on Form S-3 (including without
limitation as a Well-Known Seasoned Issuer eligible to use an Automatic Shelf
Registration Statement), the Company shall be entitled to amend the Initial
Shelf Registration Statement to a Shelf Registration Statement on Form S-3 or
file a Shelf Registration Statement on Form S-3 in substitution of the Initial
Shelf Registration Statement as initially filed.


(d)            The Company shall use its reasonable best efforts to cause the
Initial Shelf Registration Statement to be declared effective by the Commission
as promptly as practicable, and shall use its commercially reasonable efforts to
keep such Shelf Registration Statement continuously effective, and not subject
to any stop order, injunction or other similar order or requirement of the
Commission, until the earlier of (i) the expiration of one (1) year following
Effective Date of the Initial Shelf Registration Statement, provided that if at
the time the Company is eligible to register the Registrable Securities for
resale by the Holders on Form S‑3, such date shall be extended to three (3)
years following the Effective Date of the Initial Shelf Registration Statement;
and (ii) the date that all securities covered by such Shelf
6

--------------------------------------------------------------------------------

Registration Statement shall cease to be Registrable Securities. In the event of
any stop order, injunction or other similar order or requirement of the
Commission relating to any Registration Statement, the period during which the
Initial Shelf Registration Statement shall be required to remain effective will
be extended by the number of days during which such stop order, injunction or
similar order or requirement is in effect.
 
(e)            Upon the demand of one or more Holders, the Company shall
facilitate a “takedown” of Registrable Securities in the form of an Underwritten
Offering (each, an “Underwritten Takedown”), in the manner described in this
Agreement, provided that either (i) the number of shares included in such
“takedown” shall equal at least fifteen percent (15%) of the Initial Registrable
Securities Number, or (ii) the Registrable Securities requested to be sold by
the Holders in such “takedown” shall have an anticipated aggregate offering
price (before deducting underwriting discounts and commission) of at least $50
million.


3.               Demand Registration


(a)            At any time and from time to time on or following the Plan
Effective Date, any Demand Holder or group of Demand Holders may request in
writing (“Demand Registration Request”) that the Company effect the registration
of all or part of such Demand Holder’s or Demand Holders’ Registrable Securities
with the Commission under and in accordance with the provisions of the
Securities Act.  The Company will file a Registration Statement covering such
Demand Holder’s or Demand Holders’ Registrable Securities requested to be
registered, and shall use its reasonable commercial efforts to cause such
Registration Statement to be declared effective, as promptly as practicable
after receipt of such request; provided, however, that the Company will not be
required to file a Registration Statement pursuant to this Section 3:


(A)            unless either (i) the number of Registrable Securities requested
to be registered on such Registration Statement  equals at least fifteen percent
(15%) of the Initial Registrable Securities Number, or (ii) the Registrable
Securities requested to be sold by the Demand Holders pursuant to such
Registration Statement shall have an anticipated aggregate offering price
(before deducting underwriting discounts and commission) of at least $50
million.


(B)             if the Registrable Securities requested to be registered are
already covered by an existing and effective Registration Statement and such
Registration Statement may be utilized for the offering and sale of the
Registrable Securities requested to be registered;


(C)             if a Registration Statement shall have previously been initially
declared effective by the Commission within the one hundred eighty (180) days
preceding the date of such Demand Registration Request is made; and


(D)             if the number of Demand Registration Requests previously made
pursuant to this Section 3(a) shall exceed three; provided that a Demand
Registration Request shall not be considered made for purposes of this clause
(D) unless the requested Registration Statement has been declared effective by
the Commission for substantially the full amount of Registrable Securities for
which registration has been requested.


7

--------------------------------------------------------------------------------

(b)            A Demand Registration Request shall specify (i) the then-current
name and address of such Demand Holder or Demand Holders, (ii) the aggregate
number of Registrable Securities requested to be registered, (iii) the total
number of Registrable Securities then beneficially owned by such Demand Holder
or Demand Holders and (iv) the intended means of distribution.  If at the time
the Demand Registration Request is made the Company shall be eligible to use
Form S-3, the Demand Holder or Demand Holders making such request may specify
that the registration be in the form of a Shelf Registration Statement.


(c)            The Company may satisfy its obligations under Section 3(a) hereof
by amending (to the extent permitted by applicable law) any registration
statement previously filed by the Company under the Securities Act, so that such
amended registration statement will permit the disposition (in accordance with
the intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been properly
made under Section 3(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 3(a) hereof; provided that the date such registration
statement is amended pursuant to this Section 3(c) shall be the “the first day
of effectiveness” of such Registration Statement for purposes of determining the
period during which the Registration Statement is required to be maintained
effective in accordance with Section 3(e) hereof.


(d)            Within ten (10) days after receiving a Demand Registration
Request, the Company shall give written notice of such request to all other
Holders and shall, subject to the provisions of Section 4(c) in the case of an
Underwritten Offering, include in such registration all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after the Company’s giving of such
notice, provided that such Registrable Securities are not already covered by an
existing and effective Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be registered in
the manner so requested.


(e)            The Company will use its reasonable efforts to keep a
Registration Statement that has become effective as contemplated by this Section
3 continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission:


(A)            in the case of a Registration Statement other than a Shelf
Registration Statement, until all Registrable Securities registered thereunder
have been sold pursuant to such Registration Statement, but in no event later
than two hundred seventy (270) days from the Effective Date of such Registration
Statement; and


(B)             in the case of a Shelf Registration Statement, the earlier of
(x) three (3) years following the Effective Date of the Initial Shelf
Registration Statement; and (y) the date that all the remaining securities
covered by such Shelf Registration Statement shall cease to be Registrable
Securities;


provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Registration
Statement, the period during which the Initial Shelf Registration Statement
shall be required to remain effective will be extended by


8

--------------------------------------------------------------------------------

the number of days during which such stop order, injunction or similar order or
requirement is in effect.


(f)             The Demand Holder or Demand Holders making a Demand Registration
Request may, at any time prior to the Effective Date of the Registration
Statement relating to such registration, revoke their request for the Company to
effect the registration of all or part of such Demand Holder’s or Demand
Holders’ Registrable Securities by providing a written notice to the Company.
If, pursuant to the preceding sentence, the entire Demand Registration Request
is revoked, then, at the option of the Demand Holder or Demand Holders who
revoke such request, either (i) such Demand Holder or Demand Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses. or (ii) the requested registration that has been
revoked will be deemed to have been effected for purposes of Section 3(a).


(g)            If a Registration Statement filed pursuant to this Section 3 is a
Shelf Registration Statement, then upon the demand of one or more Demand
Holders, the Company shall facilitate a “takedown” of Registrable Securities in
the form of an Underwritten Offering, in the manner described in this Agreement,
provided that either (i) the number of shares included in such “takedown” shall
equal at least fifteen percent (15%) of the Initial Registrable Securities
Number or (ii) the Registrable Securities requested to be sold by the Demand
Holders in such “takedown” shall have an anticipated aggregate offering price
(before deducting underwriting discounts and commission) of at least $50
million.


4.               Procedures for Underwritten Offerings.  The following
procedures shall govern Underwritten Offerings pursuant to Section 2 or Section
3, whether in the case of an Underwritten Takedown or otherwise.


(a)            (i) The Majority Holders shall select one or more investment
banking firm(s) of national standing to be the managing underwriter or
underwriters for any Underwritten Offering pursuant to a Demand Registration
Request or an Underwritten Takedown with the consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed and (ii) The
Company shall select one or more investment banking firms of national standing
to be the managing underwriter or underwriters for any other Underwritten
Offering with the consent of the Majority Holders, which consent shall not be
unreasonably withheld, conditioned or delayed.


(b)            All Holders proposing to distribute their securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided that the underwriting agreement is in customary form and
reasonably acceptable to the Majority Holders and provided, further that no
Holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding (i) such
Holder’s ownership of its Registrable Securities to be sold or transferred, (ii)
such Holder’s power and authority to effect such transfer and (iii) such matters
pertaining to compliance with securities laws as may be reasonably requested) or
to undertake any indemnification obligations to the Company with


9

--------------------------------------------------------------------------------

respect thereto, except as otherwise provided in Section 10(b) hereof, or to the
underwriters with respect thereto, except to the extent of the indemnification
being given to the Company and its controlling persons in Section 10(b) hereof.


(c)            If the managing underwriter or underwriters for an Underwritten
Offering advises the Holders that the total amount of Registrable Securities or
other shares of Common Stock permitted to be registered is such as to adversely
affect the success of such Underwritten Offering, the number of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the securities of the Company to be included by any Person other than
a Holder or the Company; second, the Company shall reduce or eliminate any
securities of the Company to be included by the Company; third, the Company
shall reduce the number of Registrable Securities to be included by Non-Demand
Holders on a pro rata basis based on the total number of Registrable Securities
requested by Non-Demand Holders to be included in the Underwritten Offering; and
fourth the Company shall reduce the number of Registrable Securities to be
included by Demand Holders on a pro rata basis based on the total number of
Registrable Securities requested by the Demand Holders to be included in the
Underwritten Offering; provided that in the case of an Underwritten Takedown
pursuant to Section 2(e), in lieu of the reduction in clauses third and fourth,
any such reduction shall be made pro rata among the Demand Holders and the
Non-Demand Holders based on the total number of Registrable Securities requested
by all such Holders to be included in the Underwritten Offering


(d)            Within ten (10) days after receiving a request for an
Underwritten Offering constituting a “takedown” from a Shelf Registration
Statement, the Company shall give written notice of such request to all other
Holders, and subject to the provisions of Section 4(e) hereof, include in such
Underwritten Offering all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within fifteen (15)
days after the Company’s giving of such notice, provided that such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the Registrable Securities
requested to be registered.


(e)             The Company will not be required to undertake an Underwritten
Offering pursuant to Section 2 or Section 3:


(A)            if the Company has undertaken an Underwritten Offering, whether
for its own account or pursuant to this Agreement, within the one hundred eighty
(180) days preceding the date of the request for such Underwritten Offering is
given to the Company; and


(B)             if the number of Underwritten Offerings previously made pursuant
to Section 2 or Section 3 shall exceed three.


5.               Grace Periods.


(a)            Notwithstanding anything to the contrary herein—


10

--------------------------------------------------------------------------------

(A)            the Company shall be entitled to postpone the filing or
effectiveness of, or suspend the use of, a Registration Statement if in the good
faith judgment of the Board, such registration, offering or use would reasonably
be expected to materially affect in an adverse manner or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company or would require the disclosure of
information that has not been, and is not otherwise required to be, disclosed to
the public and the premature disclosure of which would materially affect the
Company in an adverse manner, provided, that in the event such Registration
Statement relates to a Demand Registration Request, the Demand Holders
initiating such Demand Registration Request shall be entitled to withdraw the
Demand Registration Request and, if such request is withdrawn, it shall not
count as one of the permitted Demand Registration Requests hereunder and the
Company shall pay all registration expenses in connection with such
registration; and


(B)             at any time after a Registration Statement has been declared
effective by the Commission, the Company may delay the disclosure of material
non-public information concerning the Company if the disclosure of such
information at the time would, in the good faith judgment of the Board,
adversely affect the Company (the period of a postponement or suspension as
described in clause (A) and/or a delay described in this clause (B), a “Grace
Period”).


(b)            The Company shall promptly (i) notify the Holders in writing of
the existence of the event or material non-public information giving rise to a
Grace Period (provided that the Company shall not disclose the content of such
material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use commercially reasonable efforts to terminate a Grace Period
as promptly as practicable and (iii) notify the Holders in writing of the date
on which the Grace Period ends.


(c)            The aggregate of any one Grace Period, or of all Grace Periods in
total during any three hundred sixty-five (365) day period, shall not exceed an
aggregate of one hundred twenty (120) days. For purposes of determining the
length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred to in clause (ii) of
Section 5(b) and shall end on and include the later of the date the Holders
receive the notice referred to in clause (iii) of Section 5(b) and the date
referred to in such notice.  In the event the Company declares a Grace Period,
the period during which the Company is required to maintain the effectiveness of
an Initial Shelf Registration Statement or Registration Statement filed pursuant
to a Demand Registration Request shall be extended by the number of days during
which such Grace Period is in effect.


6.               Piggyback Registration


(a)            If at any time, and from time to time, when Registrable
Securities are not already covered by an existing and effective Registration
Statement, the Company proposes to—


(A)            file a registration statement under the Securities Act with
respect to an Underwritten Offering of any class of equity securities of the
Company or any securities


11

--------------------------------------------------------------------------------

convertible or exercisable into shares of any equity securities of the Company
(other than with respect to a registration statement (i) on Form S-8 or any
successor form thereto, (ii) on Form S-4 or any successor form thereto, (iii)
another form not available for registering the Registrable Securities for sale
to the public or (iv) a registration statement filed pursuant to Rule 415),
whether or not for its own account; or


(B)             conduct an underwritten offering constituting a “takedown” of a
class of equity securities of the Company or any securities convertible or
exercisable into shares of any equity securities of the Company registered under
a shelf registration statement previously filed by the Company.


(b)            The Company shall give written notice (the “Piggyback Notice”) of
such proposed filing or underwritten offering to the Holders at least ten (10)
Business Days before the anticipated filing date.  Such notice shall include the
number and class of securities proposed to be registered or offered, the
proposed date of filing of such registration statement or the conduct of such
underwritten offering, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by the Company of the proposed maximum offering price of such securities as such
price is proposed to appear on the facing page of such registration statement,
and shall offer the Holders the opportunity to register such amount of
Registrable Securities as each Holder may request on the same terms and
conditions as the registration of the Company’s and/or the holders of other
securities of the Company securities, as the case may be (a “Piggyback
Offering”).  Subject to Section 6(c), the Company will include in each Piggyback
Offering all Registrable Securities for which the Company has received written
requests for inclusion within five (5) Business Days after the date the
Piggyback Notice is given; provided, however, that in the case of the filing of
a registration statement, such Registrable Securities are not otherwise
registered pursuant to an existing and effective Shelf Registration Statement
under this Agreement, but in such case, the Company shall include such
Registrable Securities in such underwritten offering if the Shelf Registration
Statement may be utilized for the offering and sale of the Registrable
Securities requested to be offered; and provided further that, in the case of an
underwritten offering in the form of a “takedown” under a shelf registration
statement, such Registrable Securities are covered by an existing and effective
Shelf Registration Statement that may be utilized for the offering and sale of
the Registrable Securities requested to be offered.


(c)            The Company will cause the managing underwriter of the proposed
offering to permit the Holders that have requested Registrable Securities to be
included in the Piggyback Offering to include all such Registrable Securities on
the same terms and conditions as any similar securities, if any, of the
Company.  Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering advises the Company and the selling
Holders in writing that, in its view, the total amount of securities that the
Company, such Holders and any other holders entitled to participate in such
offering (“Other Holders”) propose to include in such offering is such as to
adversely affect the success of such underwritten offering, then:


(A)            if such Piggyback Offering is an underwritten primary offering by
the Company for its own account, the Company will include in such Piggyback
Offering:  (i) first, all securities to be offered by the Company; and (ii)
second, up to the full amount of


12

--------------------------------------------------------------------------------

securities requested to be included in such Piggyback Offering by the Holders
and all Other Holders, allocated pro rata among such Holders and such Other
Holders on the basis of the amount of securities requested to be included
therein by each of them;


(B)             if such Piggyback Offering is an underwritten secondary offering
for the account of Other Holders exercising “demand” rights (including pursuant
to a Demand Registration Request), the Company will include in such
registration: (i) first, all securities of the Other Holder exercising “demand”
rights (including pursuant to a Demand Registration Request) requested to be
included therein; (ii) second, up to the full amount of securities proposed to
be included in the registration by the Company; and (C) third, up to the full
amount of securities requested to be included in such Piggyback Offering by the
Holders and any Other Holders entitled to participate therein, allocated pro
rata among such Holders and Other Holders on the basis of the amount of
securities requested to be included therein by each such Holder or Other Holder;


such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without adversely affecting the success of such
Piggyback Offering.


(d)            If at any time after giving the Piggyback Notice and prior to the
time sales of securities are confirmed pursuant to the Piggyback Offering, or in
the case the Company determines for any reason not to register or delay the
registration of the Piggyback Offering, the Company may, at its election, give
notice of its determination to all Holders, and in the case of such a
determination, will be relieved of its obligation to register any Registrable
Securities in connection with the abandoned or delayed Piggyback Offering,
without prejudice.


(e)            Any Holder of Registrable Securities requesting to be included in
a Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a supplemental prospectus with respect to such offering, of its intention to
withdraw from that registration; provided, however, that (i) the Holder’s
request be made in writing and (ii) the withdrawal will be irrevocable and,
after making the withdrawal, a Holder will no longer have any right to include
its Registrable Securities in that Piggyback Offering.


7.              Registration Procedures. If and when the Company is required to
effect any registration under the Securities Act as provided in Sections 2(a),
3(a) or 4 of this Agreement, the Company shall use its reasonable best efforts
to:


(a)            prepare and file with the Commission the requisite Registration
Statement to effect such registration and thereafter use its reasonable best
efforts to cause such Registration Statement to become and remain effective,
subject to the limitations contained herein;


13

--------------------------------------------------------------------------------

(b)            prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement until such time as all of such Registrable Securities
have been disposed of in accordance with the method of disposition set forth in
such Registration Statement, subject to the limitations contained herein;


(c)            (i) before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, at the Company’s expense, furnish to the
Holders whose securities are covered by the Registration Statement copies of all
such documents, other than documents that are incorporated by reference,
proposed to be filed and such other documents reasonably requested by such
Holders (which may be furnished by email),  and afford Counsel to the Holders a
reasonable opportunity to review and comment on such documents; and (ii) in
connection with the preparation and filing of each such Registration Statement
pursuant to this Agreement, (A) upon reasonable advance notice to the Company,
give each of the foregoing such reasonable access to all financial and other
records, corporate documents and properties of the Company as shall be
necessary, in the reasonable opinion of counsel to such Holders and such
underwriters, to conduct a reasonable due diligence investigation for purposes
of the Securities Act, and (B) upon reasonable advance notice to the Company and
during normal business hours, provide such reasonable opportunities to discuss
the business of the Company with its officers, directors, employees and the
independent public accountants who have certified its financial statements as
shall be necessary, in the reasonable opinion of such counsel to such Holders
and such underwriters, to conduct a reasonable due diligence investigation for
purposes of the Securities Act;


(d)            notify each selling Holder of Registrable Securities, promptly
after the Company receives notice thereof, of the time when such Registration
Statement has been declared effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed;


(e)            furnish to each selling Holder of Registrable Securities, and the
managing underwriters, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request, a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer;


14

--------------------------------------------------------------------------------

(f)            (i) register or qualify all Registrable Securities and other
securities, if any, covered by such Registration Statement under such other
securities or blue sky laws of such states or other jurisdictions of the United
States of America as the Holders covered by such Registration Statement shall
reasonably request in writing, (ii) keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and (iii)
take any other action that may be necessary or reasonably advisable to enable
such Holders to consummate the disposition in such jurisdictions of the
securities to be sold by such Holders, except that the Company shall not for any
such purpose be required to qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this subsection (f) be obligated to be so qualified, to subject itself to
taxation in such jurisdiction or to consent to general service of process in any
such jurisdiction;


(g)            cause all Registrable Securities included in such Registration
Statement to be registered with or approved by such other federal or state
governmental agencies or authorities as necessary upon the opinion of counsel to
the Company or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;


(h)            obtain and, if obtained, furnish to each Holder that is named as
an underwriter in the offering and each other underwriter thereof, a signed


(A)            opinion of counsel for the Company, dated the date of the closing
under the underwriting agreement and addressed to the underwriters, reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such an offering) in form and substance to such
Holder and such underwriters, if any, and


(B)             “cold comfort” letter, dated the Effective Date of such
Registration Statement (and, if such registration is an Underwritten Offering,
dated the date of the closing under the underwriting agreement and addressed to
the underwriters) and signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, reasonably satisfactory (based on the
customary form and substance of “cold comfort” letters of issuers’ independent
public accountant customarily given in such an offering) in form and substance
to such Holder and such underwriters, if any, in each case, covering
substantially the same matters with respect to such Registration Statement (and
the Prospectus included therein) and, in the case of the accountants’ comfort
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to underwriters in such types of
offerings of securities;


(i)              notify each Holder of Registrable Securities included in such
Registration Statement and other securities covered by such Registration
Statement, if any, at any time when a Prospectus relating thereto is required to
be delivered under the Securities Act,


15

--------------------------------------------------------------------------------

upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made and
for which the Company chooses to suspend the use of the Registration Statement
and Prospectus in accordance with the terms of this Agreement, at the written
request of any such Holder, promptly prepare and furnish to it a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such Prospectus, as supplemented or amended, shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;


(j)              notify the Holders of Registrable Securities included in such
Registration Statement and other securities covered by such Registration
Statement promptly of any request by the Commission for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information;


(k)            advise the Holders of Registrable Securities included in such
Registration Statement and other securities covered by such Registration
Statement, promptly after it shall receive notice or obtain knowledge thereof
and promptly use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a registration statement relating to the
Registrable Securities at the earliest practicable moment;


(l)              otherwise comply with all applicable rules and regulations of
the Commission and any other governmental agency or authority having
jurisdiction over the offering, and make available to its stockholders, as soon
as reasonably practicable, an earnings statement covering the period of at least
twelve (12) months, but not more than eighteen (18) months, beginning with the
first (1st) full calendar month after the Effective Date of such Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 promulgated thereunder, and furnish to
each Holder and to the managing underwriter, if any, at least ten (10) days
prior to the filing thereof (or such shorter time period reasonably necessary in
light of applicable legal requirements) a copy of any amendment or supplement to
such Registration Statement or Prospectus;


(m)           cause all Registrable Securities included in a Registration
Statement (i) to be listed on a national securities exchange on which similar
securities issued by the Company are then listed, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) if the Company is not required pursuant to clause (i) above to list
Registrable Securities on a specific national securities exchange, use its
reasonable best efforts to list the Registrable Securities on a national
securities exchange;


16

--------------------------------------------------------------------------------

(n)            provide and cause to be maintained a transfer agent and registrar
for the Registrable Securities included in a Registration Statement no later
than the Effective Date thereof;


(o)            enter into such agreements (including an underwriting agreement
in customary form) and take such other actions as the Holders beneficially
owning a majority of the Registrable Securities included in a Registration
Statement or the underwriters, if any, shall reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities, including
customary indemnification; and provide reasonable cooperation, including causing
appropriate officers to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested; provided, that the Company shall have no obligation to participate in
more than two (2) “road shows” in any twelve (12)-month period and such
participation shall not unreasonably interfere with the business operations of
the Company;


(p)            if requested by the managing underwriter(s) or the Holders
beneficially owning a majority of the Registrable Securities being sold in
connection with an Underwritten Offering, promptly incorporate in a prospectus
supplement or post-effective amendment such information relating to the plan of
distribution for such shares of Registrable Securities provided to the Company
in writing by the managing underwriters) and the Holders of a majority of the
Registrable Securities being sold and that is required to be included therein
relating to the plan of distribution with respect to such Registrable
Securities, including without limitation, information with respect to the number
of Registrable Securities being sold to such underwriters, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the Underwritten Offering of the Registrable Securities to be sold in such
offering, and make any required filings with respect to such information
relating to the plan of distribution as soon as practicable after notified of
the information;


(q)            cooperate with the Holders of Registrable Securities included in
a Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such share amounts and registered in such names
as the managing underwriters, or, if none, the Holders beneficially owning a
majority of the Registrable Securities being offered for sale, may reasonably
request at least three (3) Business Days prior to any sale of Registrable
Securities to the underwriters; and


(r)            otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.


In addition, at least ten (10) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any


17

--------------------------------------------------------------------------------

event, within five (5) Trading Days prior to the applicable anticipated filing
date. Each Holder further agrees that it shall not be entitled to be named as a
selling securityholder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence and, if an Underwritten Offering, entered into an underwriting
agreement with the underwriters in accordance with Section 4(b) and Section 9.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall be permitted to exclude such Holder from
being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 7 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.


8.              Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees of any Holder) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with any Trading Market on which the Common Stock is then listed for trading,
(B) with respect to compliance with applicable state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with the Financial Industry Regulatory Authority (“FINRA”) pursuant to the FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) the reasonable fees
and expenses incurred in connection with any road show for underwritten
offerings, (vi) Securities Act liability insurance, if the Company so desires
such insurance, and (vii) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company will pay the reasonable fees and
disbursements of the Counsel to the Holders, including, for the avoidance of
doubt, any expenses of Counsel to the Holders in connection with the filing or
amendment of any Registration Statement, Prospectus or free writing prospectus
hereunder.


9.              Lockups.  In connection with any Underwritten Takedown or
underwritten registration pursuant to a Demand Registration Request or other
underwritten public offering of equity securities by the Company, except with
the written consent of the underwriters managing


18

--------------------------------------------------------------------------------

such offering, no Holder who participates in such offering or beneficially owns
five percent (5%) or more of the outstanding shares of Common Stock at such time
and a number of Registrable Securities that exceeds one percent (1%) of the
Initial Registrable Securities Number shall effect any public sale or
distribution (including sales pursuant to Rule 144) of equity securities of the
Company, or any securities convertible into or exchangeable or exercisable for
such securities, without prior written consent from the Company, during the
seven (7) days prior to and the ninety (90)-day period beginning on the date of
closing of such offering (the “Lockup Period”), except as part of such offering,
provided, that such Lockup Period restrictions are applicable on substantially
similar terms to the Company and all of its and its subsidiaries’ executive
officers and directors; provided that nothing herein will prevent any Holder
from making a distribution of Registrable Securities to any of its partners,
members or stockholders thereof or a transfer of Registrable Securities to an
Affiliate or Related Fund that is otherwise in compliance with the applicable
securities laws, so long as such distributees or transferees, as applicable,
agree to be bound by the restrictions set forth in this Section 9.  Each Holder
agrees to execute a lock-up agreement in favor of the Company’s underwriters to
such effect and, in any event, that the Company’s underwriters in any relevant
offering shall be third party beneficiaries of this Section 9.  The provisions
of this Section 9 will no longer apply to a Holder once such Holder ceases to
hold Registrable Securities.


10.            Indemnification.


(a)            Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify, defend and hold
harmless each Holder, the officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), to which any of them may
become subject, that arise out of or are based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or (ii) any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (B) in the case of an occurrence of an event
of the type specified in Section 7(i), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 14(c) below, but
only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been


19

--------------------------------------------------------------------------------

corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 9(c)), shall survive the transfer of the Registrable Securities by the
Holders, and shall be in addition to any liability which the Company may
otherwise have.


(b)            Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein or (ii) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 7(i), to the extent, but only to the
extent, related to the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 14(c), but only if and to the extent that following the
receipt of the Advice the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.


(c)            Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably


20

--------------------------------------------------------------------------------

satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that in the reasonable judgment of such
counsel a conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; provided, that the Indemnifying
Party shall not be liable for the reasonable and documented fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.


Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 10(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 10, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.


(d)            Contribution. If a claim for indemnification under Section 10(a)
or 10(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 10(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to


21

--------------------------------------------------------------------------------

the Proceeding exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.


11.            Rule 144 and Rule 144A; Other Exemptions.  With a view to making
available to the Holders of Registrable Securities the benefits of Rule 144 and
Rule 144A promulgated under the Securities Act and other rules and regulations
of the Commission that may at any time permit a Holder of Registrable Securities
to sell securities of the Company to the public without registration, until the
later of (a) the first anniversary hereof and (b) such time as the Company is no
longer subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, the Company covenants that it will (i) file in a timely manner all
reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder or (ii) make available information necessary to comply with Rule 144
and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the Commission.  Upon the reasonable request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.


12.            Transfer of Registration Rights.  Any Holder may freely assign
its rights hereunder on a pro rata basis in connection with any sale, transfer,
assignment, or other conveyance (any of the foregoing, a “Transfer”) of
Registrable Securities to any transferee or assignee; provided that all of the
following additional conditions are satisfied:  (a) such Transfer is effected in
accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) the
Company is given written notice by such Holder of such Transfer, stating the
name and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned;
and further provided, that (i) any rights assigned hereunder shall apply only in
respect of the Registrable Securities that are Transferred and not in respect of
any other securities that the transferee or assignee may hold, (ii) any
Registrable Securities that are Transferred may cease to constitute Registrable
Securities following such Transfer in accordance with the terms of this
Agreement ,and (iii) no rights pursuant to Section 3 hereof may be assigned by a
Holder except (A) to an Affiliate of such Holder or (B) in connection with the
Transfer by such Holder of ten percent (10%) or more of the outstanding Common
Stock of the Company to a single transferee in a private placement.


13.            Further Assurances.  Each of the parties hereto shall execute all
such further instruments and documents and take all such further action as any
other party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.


22

--------------------------------------------------------------------------------

14.            Miscellaneous.


(a)            Remedies. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.


(b)            Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement


(c)            Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of a Grace Period or any event of the kind described in
Section 7(i), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.


(d)            Preservation of Rights.  The Company shall not grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder unless any such more favorable
rights are concurrently added to the rights granted hereunder.


(e)            No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.


(f)             Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least a majority of the then outstanding
Registrable Securities; provided, however, that any party may give a waiver as
to itself; provided further that no amendment, modification, supplement, or
waiver that disproportionately and adversely affects, alters, or changes the
interests of any Holder shall be effective against such Holder without the prior
written consent of such Holder; and provided further that the waiver of any
provision with respect to any Registration Statement or offering may be given by
Holders holding at least a majority of the then outstanding Registrable
Securities entitled to participate in such offering or, if such offering shall
have been commenced, having elected to participate in such offering. 
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
certain Holders (e.g., Demand Holders) and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of a majority of the
Registrable Securities to


23

--------------------------------------------------------------------------------

which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.  No waiver of any
terms or conditions of this Agreement shall operate as a waiver of any other
breach of such terms and conditions or any other term or condition, nor shall
any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof.  No written waiver hereunder, unless
it by its own terms explicitly provides to the contrary, shall be construed to
effect a continuing waiver of the provisions being waived and no such waiver in
any instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision.  The failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of such provision and shall not
affect the right of such party thereafter to enforce each provision of this
Agreement in accordance with its terms.


(g)            Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be sent by certified or regular
mail, by private national courier service (return receipt requested, postage
prepaid), by personal delivery or by facsimile transmission.  Such notice or
communication shall be deemed given (i) if mailed, two days after the date of
mailing, (ii) if sent by national courier service, one Business Day after being
sent, (iii) if delivered personally, when so delivered, or (iv) if sent by
facsimile transmission, on the Business Day after such facsimile is transmitted,
in each case as follows:


(A)            If to the Company:


  Genco Shipping & Trading Limited
  299 Park Avenue, 12th Floor
  New York, New York 10171
  Facsimile: (646) 443-8551
  Attention: John C. Wobensmith


  with a copy (which shall not constitute notice) to:


  Kramer Levin Naftalis & Frankel LLP
  1177 Avenue of the Americas
  New York, New York 10036
  Facsimile: (212) 715-8000
  Attention: Thomas E. Molner


(B)             If to the Holders (or to any of them), at their addresses as
they appear in the in the records of the Company or the records of the transfer
agent or registrar, if any, for the Common Stock.


If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.


24

--------------------------------------------------------------------------------

(h)            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including any trustee in bankruptcy).  In
addition, and whether or not any express assignment shall have been made, the
provisions of this Agreement which are for the benefit of the Holders of
Registrable Securities (or any portion thereof) as such shall be for the benefit
of and enforceable by any subsequent holder of any Registrable Securities (or of
such portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by its
terms.  No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.


(i)               Execution and Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement.


(j)              Delivery by Facsimile.  This Agreement, the agreements referred
to herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic means, shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.


(k)             Governing Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) to the extent such rules or
provisions would cause the application of the laws of any jurisdiction other
than the State of New York.  Each of the parties to this Agreement consents and
agrees that any action to enforce this Agreement or any dispute, whether such
dispute arises in law or equity, arising out of or relating to this Agreement
shall be brought exclusively in the United States District Court for the
Southern District of New York or any New York State Court sitting in New York
City.  The parties hereto consent and agree to submit to the exclusive
jurisdiction of such courts.  Each of the parties to this Agreement waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such party and such party’s property is
immune from any legal process issued by such courts or (ii) any litigation or
other proceeding commenced in such courts is brought in an inconvenient forum. 
The parties hereby agree that mailing of process or other papers in connection
with any such action or proceeding to an address provided in writing by the
recipient of such mailing, or in such other manner as may be permitted by law,
shall be valid and sufficient service thereof and hereby waive any objections to
service in the manner herein provided.


25

--------------------------------------------------------------------------------

(l)              Waiver of Jury Trial.  Each of the parties to this Agreement
hereby agrees to waive its respective rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this Agreement,
including contract claims, tort claims and all other common law and statutory
claims.  Each party hereto acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings.  Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 14(l) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.


(m)           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.


(n)            Descriptive Headings; Interpretation; No Strict Construction. 
The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a substantive part of this Agreement.  Whenever required by
the context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof.  The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”.  The use
of the words “or,” “either” or “any” shall not be exclusive.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time.  All references to agencies, self-regulatory
organizations or governmental entities in this Agreement shall be deemed to be
references to the comparable successors thereto from time to time.


(o)            Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior


26

--------------------------------------------------------------------------------

understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof.


(p)            Termination. The obligations of the Company and of any Holder,
other than those obligations contained in Section 10 and this Section 14, shall
terminate with respect to the Company and such Holder as soon as such Holder no
longer beneficially owns any Registrable Securities.


27

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
GENGO SHIPPING & TRADING LIMITED
 
 
 
 
 
 
By:
/s/ John C. Wobensmith
 
 
Name:
John C. Wobensmith
 
 
Title:
Chief Financial Officer
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]


28

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


DEMAND HOLDER:


Centerbridge Capital Partners II (Cayman), L.P.





By:/s/      Susanne V. Clark

Name: Susanne V. Clark

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


DEMAND HOLDER:


Centerbridge Capital Partners SBS II (Cayman), L.P.




By:/s/     Susanne V. Clark

Name: Susanne V. Clark

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


DEMAND HOLDER:


Centerbridge Special Credit Partners II AIV IV (Cayman), L.P.




By:/s/     Susanne V. Clark

Name: Susanne V. Clark

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


DEMAND HOLDER:


Centerbridge Credit Partners, LP




By:/s/     Susanne V. Clark

Name: Susanne V. Clark

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


DEMAND HOLDER:


Centerbridge Credit Partners Master, LP




By:/s/     Susanne V. Clark

Name: Susanne V. Clark

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Alden Global Distressed Opportunities Master Fund




By:/s/     Elizabeth Pierce

Name: Elizabeth Pierce

Title: VP Alden Global Capital LLC




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Turnpike Limited




By:/s/     Elizabeth Pierce

Name: Elizabeth Pierce

Title: VP Alden Global Capital LLC




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Alden Global Adfero BPI Fund, LTD




By:/s/     Elizabeth Pierce

Name: Elizabeth Pierce

Title: VP Alden Global Capital LLC




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Wilshire Alden Global Event Driven Opportunities




By:/s/     Elizabeth Pierce

Name: Elizabeth Pierce

Title: VP Alden Global Capital LLC




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Silver Point Capital Fund, LP




By:/s/     Michael A. Gatto

Name: Michael A. Gatto

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Silver Point Capital Offshore Master Fund, L.P.




By:/s/     Michael A. Gatto

Name: Michael A. Gatto

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


SPCP Group, LLC




By:/s/     Michael A. Gatto

Name: Michael A. Gatto

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Panning Master Fund, LP




By:/s/     William M. Kelly

Name: William M. Kelly

Title: Authorized Signatory




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Onex Debt Opportunity Fund, Ltd.



By: Onex Credit Partners, LLC, its investment manager



By:/s/     Kevin Connors

Name: Kevin Connors

Title: Portfolio Manager




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


OCP Investment Trust



By: Onex Credit Partners, LLC, its manager



By:/s/     Kevin Connors

Name: Kevin Connors

Title: Portfolio Manager




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


JLP CREDIT OPPORTUNITY MASTER FUND LTD.



By: Phoenix Investment Adviser, LLC, its Investment Manager





By:/s/     Jeff L. Peskind

Name: Jeff L. Peskind

Title: Chief Investment Officer




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


JLP STRESSED CREDIT FUND LP



By: Phoenix Investment Adviser, LLC, its Investment Manager



By:/s/     Jeff L. Peskind

Name: Jeff. L. Peskind

Title: Chief Investment Officer




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


NEW GENERATION ADVISORS, LLC




By:/s/     John D. Goedkoop

Name: John D. Goedkoop

Title: Vice President




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:
WILFRID ADVISORS AG




By:/s/     Nicholas W. Walsh

Name: Nicholas W. Walsh

Title: President




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


ADVANTAGE OPPORTUNITIES FUND, L.P.




By:/s/     Irvin Schussel

Name: Irvin Schussel

Title: Managing Partner




þ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


Merrill Lynch Pierce Fenner & Smith


By:/s/     Jonathan M. Barnes

Name: Jonathan M. Barnes

Title: Vice President




o By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






þ By checking this box, the Holder signing above hereby requests the inclusion
of __0 (zero)___ of its Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


 
NON-DEMAND HOLDER:



FIDELITY ADVISOR SERIES I FUND: FIDELITY ADVISOR LEVERAGED COMPANY STOCK FUND




By:/s/__Adrien Deberghes
Adrien Deberghes
Deputy Treasurer



x By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


 
NON-DEMAND HOLDER:

 
FIDELITY SECURITIES FUND: FIDELITY LEVERAGED COMPANY STOCK FUND




By:/s/__Adrien Deberghes
Adrien Deberghes
Deputy Treasurer



x By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:




By:/s/     Peter C. Georgiopoulos
PETER C. GEORGIOPOULOS



x By checking this box, the Holder signing above hereby requests the inclusion
of all of his Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.


NON-DEMAND HOLDER:


FLEET ACQUISITION LLC




By:/s/     Peter C. Georgiopoulos
Peter C. Georgiopoulos
Sole Member of the Management Committee



x By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.






o By checking this box, the Holder signing above hereby requests the inclusion
of _____________________ of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

 

--------------------------------------------------------------------------------

Schedule A


Demand Holders


Centerbridge Capital Partners II (Cayman), L.P.
Centerbridge Capital Partners SBS II (Cayman), L.P.
Centerbridge Special Credit Partners II AIV IV (Cayman), L.P.
Centerbridge Credit Partners, LP
Centerbridge Credit Partners Master, LP
 
 

--------------------------------------------------------------------------------